MAYHAM, P. J.
The comptroller, in the year 1877, sold for unpaid taxes accruing from 1867 to 1870, inclusive, in township No. 36, in Hamilton county, 17,245 acres of land, more or less, being all that remained of the township after deducting certain exceptions as described in the certificates of sale, and by his deed, thereafter made, dated January 29, 1884, conveyed the same to Charles W. Durant. The comptroller, also, in 1881, sold for unpaid taxes of 1871 to 1870, inclusive, in the same township, 20,945 acres of land, more or less, being the land not un der water, of all that remained of that township after making certain ex *499ceptious described in the certificate of sale, and on the 29th day of January, 1884, gave his deed, as comptroller, to Howard A. Durant, for the same. In 1885 the comptroller sold for unpaid taxes of 1877 to 1882, inclusive, the same lands that were sold by him in 1881 in that township, and executed therefor a comptroller’s deed, dated April 9,1889, to Howard M. Durant. The return shows that the relator succeeded to the title acquired by Charles W. and Howard M. Durant, afterthe conveyances to them by the comptroller, but at what precise time the record on this certiorari does not disclose. On December 9,1885, the Adirondack Railway Company applied to the comptroller to cancel the tax sales of 1877, 1881, and 1885 on the ground that they covered property belonging to the company, and which, under the laws of the state, was exempt from taxation. On the application the comptroller held that the former owner of the land is not a proper party to apply to the comptroller to cancel a tax sale, and denied the application; and his decision was dated June 23, 1888. On the 27th of December, 1889, an application was made by Janet L. Durant, Edward L. Molineux, and the legal representatives of the Adirondack Railway Company, to the comptroller, to cancel the tax sale for the year 1885. That application was made on the ground that the taxes for the year for which it was made were not extended by the board of supervisors of the county, but by the individual supervisor of the town. On the 17th of November, 1891, an application was filed in the office of the comptroller by the Adirondack Railway Company and certain of its grantees, asking for a rehearing of the application filed December 30, 1885. This application was opposed by the relator, but was on the 30th of December, 1891, granted by the comptroller, by the following order:
“State of New York, Comptroller’s Office.
“Albany, Dec. 30, 1891.
“It appearing to my satisfaction that the lands described as ‘ Hamilton county, Totton & Crossfield’s purchase, township 36, N. W. corner, 1,000 A., S. E. corner, 2.000 A.,’ during all of each of the years 1867 to 1882, inclusive, belonged to the Adirondack Company, its assigns or successors, and that said lands, pursuant to the provisions of chapter 236, Laws of 1863. and amendatory and subsequent acts, were then exempt from taxation; and it further appearing, to my satisfaction, that the board of supervisors of Hamilton county, in 1867 to 1882, inclusive, failed to extend any taxes on the assessment rolls of the town of Long Lake, the cancellation of 1877, 1881, and 1885 tax sales of said lands, as well as a part of said township subject thereto, in accordance with the requirements of chapter 217, Laws of 1891, is hereby ordered. Edward Wemple, Comptroller.”
The relator, by this writ, seeks to review this determination of the comptroller, and insists that that officer wholly misconstrued the effect of chapter 217 of the Laws of 1891, under which he assumed to act in vacating these tax sales. The principal question—or at least the first question-—presented for consideration on this certiorari is whether chapter 217 of the Laws of 1891 confers upon the owners of land sold for taxes the power and right to apply to the comptroller to cancel a tax sale. Prior to the enactment of that chapter, it had been held by the court of appeals, in the case of People v. Chapin, 5 N. E. Rep. 64, and 104 N. Y. 369, 372, 11 N. E. Rep. 383, that the owner of the land sold for taxes by the comptroller was not permitted to test the validity of the *500salo by an application to that officer to set aside the sale. In that case the court uses the following language in the discussion of this question:
“The owner of the land is not a party to the proceeding, nor can he be permitted in this way lo test the validity of the sale or tax. In such a controversy the purchaser would have an interest and right to its protection in the courts by the usual course of legal proceedings. The statute contains no intimation of a legislative purpose to deprive him of that right. It gives no process to bring him in; confers no power to compel witnesses. In short, it creates no court; provides for a single transaction, to which the comptroller and purchaser are the only parties. ”
Acting upon this decision, the comptroller, on the 23d of January, 1888, in disposing of an application of the Adirondack Railway Company fop cancellation of certain tax sales of lands in township 36, Hamilton county, used this language:
“After careful consideration of the matter, I think the application must be denied, under the authority of People v. Chapin, 104 N. Y. 369-372, 5 N. E. Rep. 64, 11 N. E. Rep. 383. In that ease the court of appeals held that the former owner is not the proper party to an application to the comptroller to cancel a tax sale, and has no right, and would not be permitted, in any way, to test the validity of the sale. ”
—Holding that the authority conferred upon the comptroller to test the validity of tax sales was for the benefit of the purchaser on such sale, and concerned no one but the state, the purchaser, and the town or county from which the unpaid tax was returned.
It would thus seem that the law upon that subject was authoritatively' settled, until the decision of People v. Turner, 117 N. Y. 237, 22 N. E. Rep. 1022, which again seemed to involve the question in doubt. The court, alter discussing the constitutional requirements of notice of the time and place at which the taxpayer may be heard before his property can be taken upon tax assessments and tax sales, (Ruger, C. J.,) uses this language:
“But, more than this, after the tax has been returned to tbe comptroller the taxpayer has still the right, both before and after the sale of his property, to appear before that officer, and make proof of any illegality in the tax levy, and demand that such tax, and any sale made thereunder, shall be canceled by him;” citing sections 83, 84, Laws 1855.
And finally the act of 1885, itself, provides—
“For the exercise of the right of the comptroller to cancel taxes and sales illegally made, when the tax has been legally paid, or when the town or ward had had no legal right to assess them. This right was not only open to the taxpayer to exercise at any time, previous to the act of 1885, but the right of all persons to exercise them was also preserved, in all cases, for six months after the passage of that act. ”
This case was decided in November, 1889, and before the enactment of chapter 217 of the.Laws of 1891; and it is insisted by the comptroller that this latter act was passed, in part, to relieve the question from the confusion in which, by the two decisions from which we have quoted, it was apparently involved. Chapter 217 of the Laws of 1891 amends section 2 of chapter 427 of the Laws of 1855 so as to read as follows:
“The provisions of this act are hereby made applicable to all the counties of this state, except the counties of Cattaraugus and Chautauqua, but shall not. effect any action,'proceeding, or application pending at the time of its passage, mar *501any action that shall be begun, proceeding taken, or application duly made within six months thereafter, for the purpose of vacating any tax sale," or any conveyance or certificate of sale made thereunder. All applications heretofore or hereafter made to the comptroller for the cancellation of any tax sale, by any person interested in the event thereof, shall be heard and determined by him, and his determination shall be subject to review by certiorari or otherwise.”
" The whole question upon this branch of the case is as to the effect to be given to the words, “interested in the event thereof,” in the above-quoted section. If that language can be construed as broad enough to embrace all persons interested in the land, then the comptroller was clearly authorized to entertain the. application of the original owner to have the tax sale set aside, so that such owner might be reinstated in the land of which, by such sale, he was deprived. If, on the other hand, these words only related to the event of the assessment and sale, without reference to the title to be affected by it, then, within the case of People v. Chapin, supra, the only persons interested must be held to be the purchaser, the town, and the state, through the comptroller, and the original owner would still be within the disabilities indicated by that case. But was the original owner df the land sold under a tax sale interested in the event, either of the sale, or of the proceeding to set aside or cancel the sale? I think he was, and, as this language under discussion was not in the Laws of 1855,-which are amended by the Laws of 1891, I think it may be fairly inferred that the legislative intent in the enactment of this amendment was to allow the original owner, as a person interested in the event, to apply for the cancellation of a tax sale of his lands. Clearly, the event of a sale and conveyance of the title of the original owner of land would affect his interest. His title would be beclouded by an apparent government sale, and while it might not be such a cloud as could be removed by action, if any defect could be found in the proceedings when the purchaser sought to enforce his title, yet the owner could not be said to be other than interested in the event. If we are right in this conclusion, then the original owner had a right to apply, under chapter 217 of the Laws of 1891, for a cancellation of this sale, unless the rights of such owner were barred, or in some way waived or lost. This view is strengthened from the fact that we are asked in this proceeding to review by certiorari, given by the same chapter and section, the acts of the comptroller. As the comptroller assumed to cancel this tax sale under the provisions of chapter 217 of the Laws of 1891, it is clear that he regarded the law under which he acted in his order of June 23, 1888, as changed by its provisions.
There is great force in the contention of the learned counsellor relator that in this proceeding the purchaser of the land under the tax sale is divested of his title, against his will, without a day in court, andis thus deprived of his opportunity of defending his title. But, in purchasing under a tax sale, he takes the qualified title subject to the power of the comptroller to cancel such sale on his ascertaining that the tax for which the sale was made was invalid, or illegally or improperly imposed, or had been duly paid. It seems to follow, therefore, that the title of the relator, acquired under this special statutory proceeding, in derogation of the common law, by which the owner is sought to be divested of his *502title, is by the very statute by which the authority to sell lands for unpaid taxes.by the comptroller, subject to be defeated by the comptroller under whose authority it was made, when he, who is the statutory tribunal to pass upon that question, shall determine that the tax was illegally assessed, or has been paid, and the purchaser under such sale takes subject to that contingency.
But the learned counsel for the relator insists that, if it be held that the comptroller had a right to entertain the application of the original owner, then this proceeding brings before this court the question of the sufficiency of the evidence upon which he acted in the cancellation of the tax sales of 1877, 1881, and 1885. This is in the nature of a demurrer to the sufficiency of the legal proof before the comptroller to uphold this order, as matter of law; and while the court, on certiorari, will not pass upon disputed questions of fact, it will look into the return to see if the final conclusion of the-officer or tribunal whose decision is under review is justified by the proofs. People v. Board of Police, 39 N. Y. 506; People v. Board of Assessors, 40 N. Y. 154: People v. Eddy, 57 Barb. 593. As disputed questions of fact cannot be litigated in this proceeding, we are only required to look through the record to ascertain whether there is any evidence before the comptroller from which the conclusion can be reached that these tax sales were illegal and void for want of jurisdiction in the person or persons by whom the tax was assessed and levied by the board of supervisors of Plamilton county against these lands.
It is objected that there was not sufficient evidence before the comptroller, when he cancelled the sales of 1877 and 1881, that the lands were at the time of the assessment owned by the Adirondack Railway Company, and were exempt from taxation. If we are to take the certified searches of title presented to and filed with the comptroller on the application of the Adirondack Railway Company for the cancellation of these sales as competent evidence to be considered by him on that application, his conclusion that that corporation had title to these lands is fully sustained. But it is insisted by the relator that there is no statute making such certified searches evidence in these proceedings, and hence that they were not competent evidence of the facts which they contain, and that the comptroller could act only upon the conveyances themselves, and that, as they are not returned, the return contains no legal evidence of the title in the railway company. The practice of receiving proof by affidavit, by the comptroller, in proceedings, of a character which would not be competent in a common-law action, seems to have obtained in proceedings of this character, and has received judicial sanction. In People v. Chapin, 105 N. Y. 309, 11 N. E. Rep. 510, which was a proceeding before the comptroller to cancel a tax sale, the comptroller declined to act upon proof by affidavit, and the court of appeals upheld a mandamus to compel the comptroller to act upon such proof. In the case at bar the correctness of the abstracts of the deed and records referred to in the return were, verified by the clerk in whose custody they were found, and were also verified by the affidavit of Joseph M. Lawson. It is true that this affidavit as to the abstract, being a full and correct ab*503stract of the title of the railway company, is on information and belief, but the correctness of the abstract given is positively verified in that affidavit; and the completeness of the search being certified by the clerk, within the principle of the decision of People v. Chapin, supra, that certificate may be treated as an affidavit. Then we see no defect in the proof upon which the comptroller assumed to act. It is quite true that this kind of proof would not be competent in an action of ejectment between the relator and the railway company. Handly v. Greene, 15 Barb. 601; Baker v. Kingsland, 10 Paige, 366; Lansing v. Russell, 3 Barb. Ch. 325. But, as we have seen, the courts have sanctioned a different rule of evidence in this class of cases.
But it is further urged by the relator that there is no evidence before the comptroller that the road was completed, as required by chapter 236 of the Laws of 1863, so as to give its land immunity from taxation. Upon this subject the comptroller, it appears, relied upon the state engineer’s report of railroads for 1878, upon the faith of which the United States bonds deposited with the comptroller had been surrendered. It is true that the engineer’s report is not set out in htec verba; but the year, volume, and page being given, I think that a sufficient compliance with the requirements of the writ as to the return of evidence upon which he acted in making the order. Again, the comptroller refers to the opinion of the attorney general upon that subject, in which that officer officially advises the comptroller, in answer to a question, as follows: “I think the evidence is sufficient and satisfactory.” As it had been officially determined by the attorney general and a former comptroller that the act had been complied with by the railway company so as to exempt it from taxation, it would seem that the comptroller, in mating the order of cancellation in this case, could have relied upon such official acts. If, then, the comptroller was right in assuming from the evidence that the railway company had immunity from taxation under the act of 1863, and the various amendatory acts thereto, then it must follow that the board of supervisors had not power to levy a tax upon or against such lands, and its acts in doing so were coram non judice and void.
It was also established by proof before the comptroller that the tax on which the sale of 1885 was made was not extended by, or under the direction of, the board of supervisors, but by each individual supervisor, after the final adjournment of the board. Such an act would be clearly unauthorized, and would be a clear violation of duty, for which the tax would be void.
But it is also insisted by relator that the proceedings were clearly barred, and every error, omission, and defect in these tax sales were clearly cured by the provisions of chapter 448, Laws 1885. By that act the comptroller’s certificate, in four years after its issue, and after the expiration of two years from the delivery of the comptroller’s deed, and six months after the passage of the act, is presumptively conclusive. If the defects complained of were mere irregularities or informalities in levying these taxes, by an officer or board having jurisdiction, and authority to impose the tax, then, within the letter and spirit of the *504act of 1885, this application would clearly have been barred by lapse of time between the time of sale to the relator, or its grantor, and that of making this application, unless the application could be treated as pending at the time of the passage of the act of 1885, or the amendment of 1891, and thus come within the saving clause which exempts pending actions and proceedings from the application of these acts. But the view we take of this proceeding does not make it material for us to consider whether this order was made as the renewal of a motion which had been denied in 1888,. or is regarded as an original application. The defects in the tax sale in this case, for which the comptroller set it aside, related to the jurisdiction of the supervisors to impose a tax upon lands exempt from taxation by statute from 1867 to 1882, inclusive, and the failure of the supervisors to extend the tax during the same time, and that by reason thereof the supervisors and taxing officers never had jurisdiction to impose the tax. The sale was therefore void for want of jurisdiction, and did not, therefore, come within the limitation prescribed by chapter 448 of the Laws of 1885. In Ensign v. Barse, 107 N. Y. 329, 14 N. E. Rep. 400, and 15 N. E. Rep. 401, the court, in this class of proceedings, recognize a distinction between a case of mere-irregularity and one of want of jurisdiction. The irregularity is cured by the lapse of time, and the title vests in the purchaser after the period fixed by the statute. But, in case of absolute want of jurisdiction, the rights pf the owner by a void sale are not disturbed, and this doctrine would seem to be elementary. In Cromwell v. MacLean, 123 N. Y. 474, 25 N. E. Rep. 932, Peckham, J., says:
“If the proceedings of the taxing power have been so fatally defective, on account of a failure to comply with the requirements of the statute, that no title to the property of the taxpayer has passed to the purchaser at the tax sale, I do not think there is any correct principle upon which can be based the claim that the taxpayer nevertheless holds his property from that time on at the mercy of the legislature, or subject to its power to validate, and give life and effect, to the otherwise void sale. ”
The case of Joslyn v. Rockwell, 128 N. Y. 334, 28 N. E. Rep. 604, substantially to the same effect.
We are therefore of the opinion that the order of the comptroller must be confirmed, and the writ of certiorari quashed, with $50 costs and printing disbursements to the defendants. All concur.